The Surrogate.
The question for my consideration is: Who is first entitled, the general guardian of the minor next of kin, or tne public administrator? Section 27 of the R. S., part 2, ch. 6, tit. 2, provides that administration in case of intestacy, shall be granted to the relatives of the deceased who would be first entitled to succeed to his personal, estate, if they or any of them will accept the same, in the order there specified. “If any of the persons so entitled be minors, administration shall be granted to their guardians” (L. 1867, ch. 782, § 6).
Under that act, there could be no doubt but that the guardian of the next of kin would be entitled to administration. But by L. 1871, ch. 335, as amended by L. 1877, ch. 154, and by L. 1882, ch. 124, it was provided, in relation to the public administrator in Kings county:
“ Sec. 4. Such public administrator shall ha ve the prior right and authority to ... . administer .... in the following' cases: Wherever such person shall die leaving assets in the county of Kings, and there shall be no widow, husband or next of kin entitled to have distributive share in the estate of said intestate, resident in the State, entitled, competent or willing to take out letters of administration on such estate.”
The special act creating the office of public administrator, and the amendments thereto, were passed subsequently to the general act, and must, therefore, be deemed to have superseded it, to the extent wherein they conflict with it. It will be noticed, by reference to the act appointing the public administrator, and the amendments thereto, that it gives the prior right to the public administrator, if none of the next of kin entitled, competent or willing to take out letters, etc., avail themselves *477of their rights. It certainly cannot be said that the guardian of minors comes within the meaning of next of kin. In the case at bar, Mary E. Speckles is not of the next of kin, and is not entitled to a distributive share in the estate of the decedent; the infants whom she represents are of next of kin, but are not competent by reason of their minority.
I am, therefore, of the opinion that the guardian of said minors is not entitled to the letters applied for; but that letters should be granted to the public administrator, unless some other next of kin applies who is competent and willing to accept.
Decreed accordingly.